Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-14-00250-CR

                              David Earl BLACK,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 175th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2012CR3293A
                 Honorable Mary D. Roman, Judge Presiding

BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED May 14, 2014.


                                        _________________________________
                                        Rebeca C. Martinez, Justice